—In a claim to recover damages for personal injuries, the claimants appeal from a judgment of the Court of Claims (Silverman, J.), dated August 11, 1999, which, after a nonjury trial, and upon the granting of the defendant’s motion pursuant to CPLR 4401 for judgment in its favor as a matter of law, dismissed the claims.
Ordered that the judgment is affirmed, with costs.
The Court of Claims properly determined that the claimants failed to meet their burden of establishing that the alleged defect had existed for such a length of time as to charge the defendant with constructive notice of its presence (see, Idel v Mitchell, 158 NY 134, 139; Buckley v Sun & Surf Beach Club, 268 AD2d 496; see also, Glenn v Oakdale Contr. Co., 257 NY 497, 499-500). Accordingly, the claims were properly dismissed (see, CPLR 4401). Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.